Citation Nr: 0922396	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-00 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Houston, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a February 2006 rating decision, the RO 
granted service connection for PTSD, and assigned a 50 
percent disability rating.  In a December 2008 rating 
decision, the RO denied entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran appealed the initial rating assigned for his 
PTSD.  Records of mental health treatment of the Veteran 
contain diagnoses of PTSD, alcohol dependence, and cocaine 
abuse.  In a December 2005 VA mental health evaluation, the 
examining psychiatrist indicated that the symptoms of the 
Veteran's PTSD and alcohol dependence could not be delineated 
from each other.  The psychiatrist found that the Veteran had 
begun to abuse alcohol during service to cope with stress 
from the war, and after service had become dependent on 
alcohol for self medication.  In a November 2007 VA mental 
health evaluation, the examining psychologist reported being 
unable to ascertain the Veteran's functional impairment due 
to PTSD because of the Veteran's excessive alcohol use.  The 
examiner indicated that the Veteran's alcohol usage 
prohibited him from maintaining employment.  In a December 
2008 addendum to the report of the 2007 examination, the 
examiner stated that the Veteran's alcohol dependence, 
cocaine abuse, and PTSD were separate disorders, and were not 
symptoms of each other.  In statements submitted in November 
2008 and February 2009, the Veteran's representative argued 
that the Veteran's alcohol dependence should be considered 
service-connected as secondary to his service-connected PTSD.  
The representative also argued that, if the symptoms of the 
Veteran's PTSD and alcohol dependence were indistinguishable, 
then his entire mental disability should be rated as due to 
his PTSD.

The issue of the rating for the Veteran's PTSD is intertwined 
with the unresolved questions as to whether the Veteran's 
alcohol dependence is secondary to or part of his PTSD.  The 
Board will remand the case for a VA mental health 
examination, with review of the claims file, and opinions as 
to the relationship between the Veteran's PTSD and his 
alcohol dependence, and as to the extent of occupational and 
social impairment produced by his PTSD and his alcohol 
dependence.

In the December 2008 rating decision, the RO denied the 
Veteran's November 2008 claim for a TDIU.  In a February 2009 
statement from his representative, the Veteran expressed 
disagreement with the December 2008 decision denying a TDIU.  
That statement constitutes a notice of disagreement (NOD) 
with the decision.  The claims file does not contain any 
indication that the RO issued a statement of the case (SOC) 
with regard to the TDIU issue.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that, when 
a claimant submits an NOD, and the RO does not issue an SOC, 
the Board should remand the matter to the RO for the issuance 
of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  The Board's present remand, then, includes 
instructions to issue an SOC on the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to clarify the 
relationship, if any, between the 
Veteran's service connected PTSD and his 
alcohol dependence.  The examiner must be 
provided with the Veteran's claims file 
for review.  After examining the Veteran 
and reviewing the claims file, the 
examiner should express opinions that 
respond to the following matters:

A. Is the Veteran's alcohol dependence 
proximately due to or the result of 
his PTSD?

B. Is the occupational and social 
impairment produced by the Veteran's 
PTSD distinguishable from the 
occupational and social impairment 
produced by his alcohol dependence?   

C. If impairment produced by the 
Veteran's PTSD and alcohol dependence 
are distinguishable, please indicate 
the extent to which the Veteran's PTSD 
would interfere with maintaining 
employment, and the extent to which 
his alcohol dependence would interfere 
with maintaining employment.

2.  After completion of the above, review 
the expanded record, and issue a rating 
decision indicating whether the Veteran's 
alcohol dependence is service connected 
secondary to his PTSD, and whether the 
manifestations of the Veteran's service-
connected PTSD include alcohol dependence.  
Make any adjustments to disability ratings 
that are warranted based on those 
determinations and the expanded record.  
Issue a supplemental statement of the 
case, and afford the Veteran an 
opportunity to respond.

3.  Issue a statement of the case with 
regard to the claim for a TDIU.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal. 38 C.F.R. § 
20.302(b). Then, only if an appeal is 
timely perfected, should the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

Thereafter, the case should be returned to the Board for 
appellate review.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The Veteran has the right to 
submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




